           Case 7:20-mj-01477-UA Document 8 Filed 04/03/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      United States District Courthouse
                                                      300 Quarropas Street
                                                      White Plains, New York 10601


                                                      April 3, 2020

BY ECF & E-MAIL
The Honorable Lisa Margaret Smith
United States Magistrate Judge
Southern District of New York
United States Courthouse
300 Quarropas Street
White Plains, New York 10601

               Re:     United States v. Jorge Luis Umana Mejia, Case No. 20 Mag. 1477

Dear Judge Smith:

        The Government respectfully submits this letter to request a 15-day adjournment of the
upcoming status conference scheduled in the above-referenced case for Monday, April 6, 2020.
The Government makes this request with the consent of Mr. Umana Mejia’s counsel and after
consultation with Your Honor’s chambers. As the Court is aware, Mr. Umana Mejia has consented
to have the case currently pending against him in the Eastern District of Virginia transferred to the
Southern District of New York for a plea and sentencing pursuant to Rule 20 of the Federal Rules
of Criminal Procedure. The Government expects the final step in that process—the transfer of the
certified court file from the Eastern District of Virginia to the Southern District of New York—to
complete in the next two weeks, at which time, the parties will be prepared to proceed in this
District.

                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                          By: /s/ Kevin T. Sullivan
                                             Kevin T. Sullivan
                                             Assistant United States Attorney
                                             914-993-1924
cc:    Susanne Brody, Esq.



                                         Granted



                                         4/3/2020                    Lisa Margaret Smith
                                                                     United States Magistrate Judge
